
	

113 HR 4236 IH: Student Loan Fair Prepayment Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4236
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 and the Truth in Lending Act to clarify the application
			 of prepayment amounts on student loans.
	
	
		1.Short titleThis Act may be cited as the Student Loan Fair Prepayment Act.
		2.Application of prepayment amounts for FFEL and Direct LoansSection 455(d) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)) is amended by adding at the
			 end the following new paragraph:
			
				(6)Application of prepayment amounts
					(A)RequirementNotwithstanding any other provision of this subsection or any other provision of law, with respect
			 to loans made to an eligible borrower under this part or part B, which are
			 held by the same holder and which have different applicable rates of
			 interest, the holder of such loans shall, except as otherwise requested by
			 the borrower in writing, apply the borrower’s prepayment amount (within
			 the meaning of section 682.209(b) of title 34, Code of Federal
			 Regulations, or a successor regulation) for one or more of such loans,
			 first toward the outstanding balance of principal due on the loan with the
			 highest applicable rate of interest among such loans.
					(B)Eligible borrower
						(i)In generalFor purposes of this paragraph, the term eligible borrower means a borrower with no outstanding balance of fees, including collection costs and authorized
			 late charges, due on any loan made under this part or part B.
						(ii)Prepayment amountsA prepayment amount (as described in subparagraph (A)) made by a borrower who is not an eligible
			 borrower to a holder shall be applied first toward the borrower’s
			 outstanding balance of fees, including collection costs and authorized
			 late charges, due on any loan made under this part or part B held by such
			 holder.
						(C)ExceptionsThis paragraph shall not apply to an income-based repayment plan under section 493C or an income
			 contingent repayment plan under section 455(d)(1)(D), such as a Pay As You
			 Earn repayment plan..
		3.Application of prepayment amounts for Perkins LoansSection 464(c)(1)(C) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(1)(C)) is amended—
			(1)by striking and at the end of clause (i);
			(2)by adding at the end the following:
				
					(iii)shall provide that the institution shall, in the case of a borrower with no outstanding balance of
			 fees (including collection costs and authorized late charges) due on the
			 loans held by the institution and who repays more than the amount due for
			 a repayment period, use the excess to prepay (within the meaning of
			 section 674.31(b)(4)(iv) of title 34, Code of Federal Regulations, or a
			 successor regulation) the principal due on the loan with the highest
			 applicable rate of interest among such loans, unless otherwise requested
			 by the borrower in writing; and
					(iv)shall provide that the institution shall, in the case of a borrower with an outstanding balance of
			 fees (such as collection costs and authorized late charges) due on the
			 loans held by the institution and who repays more than the amount due for
			 a repayment period, first apply such excess toward such outstanding
			 balance of fees;.
			4.Application of prepayment amounts for private education loansSection 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)) is amended by adding at the end the
			 following:
			
				(12)Application of prepayment amounts
					(A)In generalNotwithstanding any other provision of law, with respect to a borrower with more than one private
			 education loan which are held by the same holder and which have different
			 applicable rates of interest, the holder of such loans shall, except as
			 otherwise requested by the borrower in writing, apply the borrower’s
			 prepayment amount (within the meaning of section 682.209(b) of title 34,
			 Code of Federal Regulations, or a successor regulation) for one or more of
			 such loans, first toward the outstanding balance of principal due on the
			 loan with the highest applicable rate of interest among such loans.
					(B)Exception
						(i)In generalSubparagraph (A) shall not apply to any prepayment amount made by a borrower to a holder if the
			 borrower has an outstanding balance of fees, including collection costs
			 and authorized late charges, due on any private education loan held by
			 such holder.
						(ii)Prepayment amountsA prepayment amount (as described in subparagraph (A)) made by a borrower described in subparagraph
			 (B) to a holder shall be applied first toward the borrower’s outstanding
			 balance of fees, including collection costs and authorized late charges,
			 due on any private education loan held by such holder..
		
